DENY and Opinion Filed March 25, 2022




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                 No. 05-22-00100-CV

    IN RE ELDA TELLE , ELAINE BOSCH, CAITLIN DICKEY AND
            CHICAGO TITLE OF TEXAS, LLC, Relators

             Original Proceeding from the 471st Judicial District Court
                               Collin County, Texas
                       Trial Court Cause No. 471-01185-2021

                           MEMORANDUM OPINION
                 Before Justices Osborne, Partida-Kipness, and Smith
                               Opinion by Justice Smith

         Before the Court is relators’ March 9, 2022 petition for writ of mandamus.

         After reviewing relators’ petition, we find that relators have failed to fully

comply with Rule 52 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 52.     Relators failed to certify that relators have reviewed the petition and

concluded every factual statement in petition is supported by competent evidence

included in the appendix or record, as required by Texas Rule of Appellate

Procedure Rule 52.3(j). See TEX. R. APP. P. 52.3(j). In a footnote within the

petition’s statement of facts, relators state an attempt was made “to relate only
                                       Page 1 of 2
facts supported by evidence in the record, and not assertions, characterizations, or

rhetoric bandied about in pleadings or motion papers in the case.” Neither the

statement nor the attempt satisfy the stringent requirements of Rule 52.3(j).

      Because we conclude the contents of relators’ petition is not certified as

required by the Texas Rules of Appellate Procedure, we deny the petition for writ

of mandamus. See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008,

orig. proceeding).   Such denial is without prejudice to relators’ refiling a petition

compliant with Texas Rule of Appellate Procedure 52.




                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE
220100F.P05




                                     Page 2 of 2